UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Long-term return consistent with preservation of capital Net asset value December 31, 2013 Class IA: $18.77 Class IB: $18.88 Total return at net asset value Russell 3000 U.S. Aggregate (as of 12/31/13) Class IA shares* Class IB shares† Index Bond Index 1 year 19.78% 19.49% 33.55% –2.02% 5 years 113.15 110.71 135.71 24.27 Annualized 16.34 16.07 18.71 4.44 10 years 94.58 90.51 113.59 55.99 Annualized 6.88 6.66 7.88 4.55 Life 615.04 586.01 1240.17 436.67 Annualized 7.89 7.71 10.53 6.72 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Global Asset Allocation Fund 1 Report from your fund’s managers How would you describe the investment environment for the 12 months ended December 31, 2013? Global equities posted strong results for the year, reflecting improving confidence levels in the prospects for global economic growth. This was particularly true in the United States, where signs of growth began to stabilize during the second half of the year. Not surprisingly, U.S. stocks performed the best among the world’s major equity markets in 2013, with the S&P 500 Index, a broad-based bellwether for U.S. equities, touching then-record highs and finishing the year up by more than 32%. Meanwhile, the MSCI EAFE Index, a proxy for stocks in the developed nations of the world, rose approximately 23%, while the MSCI Emerging Markets Index actually turned in a small negative return for theyear. For the most part, bonds did not do nearly as well against this backdrop of global growth prospects, particularly those segments of the bond market most sensitive to interest rates. As the year unfolded, fixed-income investors worried about the Federal Reserve’s plans to begin tapering its massive economic stimulus program. This concern was reflected in the falling price of many interest-rate-sensitive securities and an accompanying rise in their yields. For the 12 months, the Barclays U.S. Aggregate Bond Index, a performance measure for the intermediate-term, investment-grade bond market, registered a negative result, ending at –2.02%. Conversely, to the extent that interest rates were rising in the context of an improving U.S. economy, this was a more supportive investment environment for high-yield bonds and other lower-quality sectors of the market. How did the fund perform in this environment? Performance before sales charge aligned with its relative exposure to equities. The fund maintained a tactical overweight to equities, with a slight bias toward U.S. stocks over international developed-market and emerging-market issues, in order to take advantage of the more favorable economic trends in the United States. This allocation strategy was favorable to the fund’s relative performance. Within fixed income, the fund was positioned to be underweight to Treasury Inflation-Protected Securities (TIPS), given the currently tame tenor of inflation. The fund also was underweight in its exposure to investment-grade bonds, given their sensitivity to rising interest rates. This strategy, too, proved beneficial. Did you make any significant changes to your asset allocation strategy? We narrowed our overweight to equities, acknowledging the nice run-up in stock prices over the year and also expressing our concerns about the ongoing fiscal deadlock in the U.S. Congress. We also whittled back our exposure to commodities on worries about slack demand from the developing world, and we narrowed our underweight to interest-rate-sensitive fixed-income assets, thus creating a more neutral overall positioning relative to the fund’s secondary benchmark, which is a blend of the Russell 3000 Index and the Barclays U.S. Aggregate Bond Index. What role do derivatives play in the portfolio? We use a variety of derivatives to establish exposures in the fund. We use forward currency contracts as part of our currency hedging efforts. In addition, we purchase and write options to hedge pricing risk and prepayment risk, generate income, and enhance returns. We use futures contracts to allow some of the fund’s cash to become exposed to equity markets. This gives us flexibility to manage exposure to market risk. With total return swaps, we manage or hedge exposures to countries and sectors, and we employ interest-rate swaps to hedge interest-rate and prepayment risk. Credit default swaps enable us to hedge credit and market risk or to gain exposure to specific securities or groups of securities. What is your outlook as we move ahead into 2014? We believe the fundamentals of the U.S. economy are sufficiently solid to support further growth in the equity market, although it probably is not realistic to expect the same extraordinary pace of growth we saw in 2013. By beginning to unwind its quantitative easing program, as it did in mid-December, the Fed acknowledged its belief that the U.S. economy has begun to exhibit solid vital signs. Indeed, it appears the U.S. economy is continuing to grow, albeit still below the historical trend line for an economic expansion, which is why the central bank is continuing its aggressive monetary policy and has pledged to keep short-term interest rates near zero for the foreseeable future. Corporate earnings have been strong for the most part. Corporate balance sheets also remain healthy. Equity valuations, while not cheap, are still reasonable, in our opinion. All of which suggests that the equity market could well continue its upward path in 2014. Likewise, we believe credit-sensitive assets such as high-yield bonds will likely continue to grow, although not along the same trend line as in2013. Our outlook for interest-rate-sensitive assets remains overcast with doubt. In the current rising-rate environment, the opportunity set in these assets is not very attractive from a risk/reward perspective, in our opinion. We also believe that the current weakness in global demand for commodities suggests that that asset class may not perform very well either. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates 2 Putnam VT Global Asset Allocation Fund rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to James, your fund’s managers are Robert J. Kea, CFA
